Citation Nr: 1734656	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  12-17 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for left shoulder cervical radiculopathy, to include as secondary to a service-connected cervical spine disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to service connection for a left wrist disability.

5.  Entitlement to service connection for a lung disability, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for sleep disturbances.

7.  Entitlement to an initial rating in excess of 10 percent for cervical spine degenerative disc disease multilevel with spondylosis and spinal stenosis ("cervical spine disability").


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1989, and from December 1990 to May 1991.

This appeal is before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, granted service connection for a cervical spine disability and assigned an initial 10 percent rating, effective October 2, 2007; reopened and confirmed and continued the previous denial for service connection for a low back disorder; and denied service connection for a right ankle disorder, left shoulder nerve disorder, a left wrist disorder, a sleep disorder, and a lung disorder.  The case has since been transferred to the RO in Atlanta, Georgia.

The Board observes that service connection for a low back disorder was previously denied in an unappealed May 2005 rating decision.  Generally, new and material evidence is required to reopen a previously denied claim.  However, the Veteran's complete service treatment records (STRs) were not on file at the time of the March 2007 rating decision, and pursuant to 38 C.F.R. § 3.156(c) (2016), when VA receives relevant service department records that existed at the time of a prior final decision, VA will reconsider the prior decision without the need for new and material evidence.  Therefore, given that the claims file now includes additional STRs not previously available to the RO at the time of the May 2005 rating decision, the Board will consider the low back disorder claim on a de novo basis.

The Board notes that a Board hearing was scheduled for June 2017.  However, prior to the scheduled hearing, he cancelled it.  See Veteran's May 2017 correspondence.

The issues of an initial rating in excess of 10 percent for a cervical spine disability; and service connection for low back, right ankle, left wrist, sleep, and lung disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current left shoulder cervical radiculopathy is related to his service-connected cervical spine disability.


CONCLUSION OF LAW

The criteria for service connection for left shoulder cervical radiculopathy have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matter

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Service Connection Claim for Left Shoulder Cervical Radiculopathy

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Any increase in the severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disability, will be itself service-connected.  38 C.F.R. § 3.310(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In this case, STRs demonstrate that the Veteran was in a motorcycle accident in July 1986, at which time he had no loss of sensation to his extremities.  X-rays dated July 1986 revealed a normal left shoulder.  An August 1990 reenlistment examination report reflects normal upper extremity and neurologic clinical evaluations.

An U.S. Department of Labor Federal Employee's Notice of Traumatic Injury and Claim for Continuation of Pay/Compensation dated December 1992 reflects that the Veteran attempted to remove a box, which he later discovered weighed 137 pounds, while unloading a container when he felt a sharp pain in his shoulder, which was assessed as a shoulder strain.

Private treatment records dated March 2008, and from March to April 2011 reflect that the Veteran reported numbness or tingling sensations and complained of pain in the neck that radiated to the left shoulder.  The Veteran reported continued cervical pain in the neck and left shoulder status-post his 1986 motor vehicle accident and worsening over time.  He was assessed with chronic cervical pain that worsened recently and radicular pain in the upper extremities.  Nerve conduction studies dated April 2011 due to complaints of upper extremity pain and numbness revealed no evidence of acute cervical radiculopathy.  In April 2011, the Veteran received a cervical epidural for cervical radiculopathy.

A November 2008 VA examination report reflects the Veteran's reports of constant neck pain throughout the years and pain radiating to the left shoulder only, but not the arm.  He currently used over-the-counter Bayer at least once a week, and denied any flare-ups.

The Veteran's wife provided a statement dated March 2009 that the Veteran had problems with his left shoulder and frequently stated that he felt a burning sensation and numbness through his shoulder, which started after the motorcycle accident.

A September 2009 private treatment record reflects that the Veteran presented with posterior neck pain and back pain, as well as a left shoulder blade burning sensation, which began immediately after a motor vehicle accident a few years ago.  Neurologic examination revealed that the Veteran's cranial nerves 2-12 were intact and intact sensation to touch, pressure, and pinprick.  There were no abnormal movements or posturing.  The assessment was shoulder pain, specifically cervical radiculopathy, from the spine injury resulting from hitting the head.

In his July 2012 VA Form 9, the Veteran contended that his left shoulder disorder was a direct result of his June 1986 motorcycle accident.  He stated that he did not have any shoulder problems prior to the accident, and did not complain about the pain during service because he did not want to be discharged.  He noted that he continued to experience shoulder pain during his duties in Desert Storm, where he was required to assist with loading artillery ammunition weighing between 60 to 80 pounds onto trucks by hand.  He reported this pain to the company Navy corpsman, who gave him over-the-counter pain medication, and was told by his chain of command not to complain or show signs of weakness as it was not "good for moral[e]."

As an initial matter, the Veteran is service-connected for a cervical spine disability.

Additionally, the evidence shows that the Veteran reported continued burning pain and numbness in his left shoulder since the in-service motorcycle accident.  He has consistently reported these radicular symptoms in his left shoulder and he is competent to do so.  

In September 2009, during the pendency of the claim, a private neurologist assessed these radicular symptoms as cervical radiculopathy due to his spine injury that resulted from hitting his head during the motorcycle accident.  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for left shoulder cervical radiculopathy, as secondary to service connected cervical spine disability, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

ORDER

Entitlement to service connection for left shoulder cervical radiculopathy, as secondary to service-connected cervical spine disability, is granted.


REMAND

As to the remaining issues on appeal, remand is required in this case in order to provide the Veteran with VA examinations.

Regarding the Veteran's low back disorder claim, the record reflects current diagnoses of degenerative disc disease (DDD) of the lumbar spine and lumbar spondylosis, in addition to scoliosis.  STRs reflect that the Veteran's scoliosis pre-existed enlistment, as well as in-service assessments of lumbar strain, complaints of low back pain, and reports of back injuries.  The Veteran also contended that his low back pain began after he started lifting ammunition during Operation Desert Storm.  In light of the current low back diagnoses; in-service complaints, assessments, and reported injuries; and reports of continued low back pain, the Veteran should be provided a VA examination in order to determine whether any current low back disorder is related to service.  He has not yet been afforded such an examination.

As to the Veteran's right ankle disorder claim, a June 1986 discharge summary reflects complaints of right ankle pain after his motorcycle accident, along with a right ankle laceration.  The Veteran filed his claim for a right ankle fracture due to the June 1986 motorcycle accident.  While the evidence does not reflect a current right ankle diagnosis, the Veteran was not afforded a VA examination in order to determine whether there is a current disability related to service, to include as a result of his in-service motorcycle accident.

As to his claim for a left wrist disorder, the Veteran's STRs reflect that he fell on his outstretched left wrist in February 1979, and was assessed with a left wrist sprain; x-rays revealed no fracture to the left wrist.  The findings of April 2011 nerve conduction studies were consistent with bilateral, moderately severe medial neuropathies at the wrist (carpal tunnel syndrome).  In light of the current carpal tunnel syndrome diagnosis and in-service left wrist injury, the Veteran should be provided a VA examination in order to determine whether any current left wrist disorder is related to service.  He has not yet been afforded such an examination.

The Veteran also filed a claim for service connection for a lung disorder, which he claims as secondary to exposure to hazardous materials.  Specifically, he contends that he was exposed to smoke from oil fires during Operation Desert Storm, which resulted in shortness of breath and wheezing, which continue to this day.  STRs also reflect an assessment of asthma in January 1981.  In light of the Veteran's reports of continued shortness of breath and wheezing, and his documented in-service exposure to smoke from oil fires, the Veteran should be provided a VA examination in order to determine whether any current lung disorder is related to service.  He has not yet been afforded such an examination.

Regarding his sleep disorder, the Veteran contended in his January 2005 application that he experienced difficulty sleeping at night due to breathing problems, which began after his return home from Operation Desert Storm, where he was exposed to smoke from oil wells being blown up.  A March 1991 administrative note stated that the Veteran participated in the breeching operation of Operation Desert Storm in Kuwait and was subsequently in or adjacent to the Barqan Oil Field in February 1991, that the smoke from the oil fires was often covering positions occupied by the Veteran, that the smoke was so dense that visibility was cut to less than 30 feet during clear mid-day hours, that the ground turned grey-black in many areas traversed or occupied by the Veteran, and that vehicles and clothing were covered by oil droplets.  The Veteran and his wife submitted lay statements stating that the Veteran continued to have sleep problems due to his shortness of breath and wheezing.  An April 2014 VA treatment record reflects that studies indicated that the Veteran did not get adequate sleep; he was referred to mental health to address his nightmares and sleep issues.  The Board notes that he is currently service-connected for posttraumatic stress disorder (PTSD) and adjustment disorder with depression and insomnia.  However, no VA examination was provided to determine whether the Veteran has any other sleep disorder other than the PTSD-related insomnia.

Furthermore, service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and cannot be attributed to any known clinical diagnosis by history, physical examinations, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  The applicable presumptive period specified in 38 C.F.R. § 3.317 (a)(1)(i) has been extended several times and it currently ends December 31, 2021. See 81 Fed. Reg. 71382 (October 17, 2016). 

A qualifying chronic disability means a chronic disability resulting from (A) an undiagnosed illness or (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms.  38 C.F.R. § 3.317(a)(2)(i).  Examples of medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms include:  (1) chronic fatigue syndrome; (2) fibromyalgia; and (3) functional gastrointestinal disorders (excluding structural gastrointestinal diseases), such as irritable bowel syndrome.  Id.  Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurological signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  The Veteran was yet to be afforded a Gulf War examination in order to determine whether any of his claimed disorders are related to his Gulf War service.

The Veteran also contends that an initial rating in excess of 10 percent is warranted for his service-connected cervical spine disability.  He was afforded a November 2008 VA cervical spine examination, which noted forward flexion ranging from 42 to 50 degrees, with pain beginning from 42 to 50 degrees; extension ranging from 52 to 58 degrees with no pain on motion; left lateral flexion ranging from 40 to 45 degrees, with pain beginning from 40 to 45 degrees; right lateral flexion ranging from 36 to 50 degrees with no pain on motion; left lateral rotation to 75 degrees; and right lateral rotation to 65 degrees.  In his July 2012 VA Form 9, the Veteran indicated that this VA examination was inadequate as he stated that the examiner instructed him to rotate his head by hand to reach a certain degree or range of motion, although he told the examiner that he was in great pain and felt dizzy by doing so.  Furthermore, a July 2013 VA treatment record indicates a possible worsening of his cervical spine disability, as the Veteran reported more neck pain leading to headaches and flexion limited to only about 30 degrees.  The fact that a VA examination is over eight years old is not a valid basis, unto itself, to provide the Veteran with another VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  However, given the Veteran's contention of an inadequate examination and indication of possible worsening, a new VA examination is needed to assist in determining the current severity of the Veteran's service-connected cervical spine disability.  Snuffer, 10 Vet. App. at 400.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any outstanding VA medical records, provide the Veteran with a VA examination to determine the nature and etiology of his claimed low back disorder, to include DDD of the lumbar spine and lumbar spondylosis.  All test and studies deemed necessary shall be performed.  The examiner should be provided with the Veteran's claims file, including a copy of this remand.

Although a complete review of the record is imperative, attention is called to the following:

*The January 1978 enlistment examination report noting the Veteran's scoliosis.

*The June 1978 STR evaluating the Veteran's scoliosis, finding it to be asymptomatic and not resulting in any limitations, and finding the Veteran to be fit for military service.

*June 1986 STRs reflecting his motorcycle accident, after which he complained of lumbosacral pain.

*The August 1990 STR reflecting complaints of a back injury three days prior while driving and getting thrown forward suddenly, x-rays revealing scoliosis but no acute changes, and an assessment of mild lumbar strain.

*The March 1991 STR reflecting the Veteran's complaint of lower back pain for the past two weeks, and an assessment of a lumbar strain.

*The October 1991 STR reflecting complaints of low back pain for six months with occasional radiation to the mid-back, which began after lifting ammunition and which he treated with Tylenol in the past; and assessment of a lumbar strain with scoliosis.

*An April 1992 Civil Service Commission Certificate of Medical Examination noting moderate mid-back scoliosis without any problems.

*The Veteran's contentions in his January 2005 application that he began having back pain during Operation Desert Storm as he was part of an artillery unit that was responsible for supplying the front line with ammunition and thus was responsible for lifting and loading ammunition.

*The Veteran's report in his October 2007 application of a March 1991 low back injury which occurred while unloading a truck.

*The March 2008 private treatment record reflecting the Veteran's reports of continued very severe and constant back pain for the past 20 years.

*The July 2008 VA PTSD examination report reflecting the Veteran's report that he twisted his back during Operation Desert Storm but did not seek serious help.

*The Veteran's spouse's lay statements dated March 2009 and July 2012.

*The September 2009 private assessment of adolescent idiopathic scoliosis, which the doctor noted would likely continue to progress slowly throughout the Veteran's life.

*The October 2009 private MRI of the lumbar spine revealing DDD of the lumbar spine and scoliosis of the thoracolumbar spine.

*The January 2010 private assessment of low back pain and lumbar spondylosis.

*The Veteran's contentions in his July 2012 VA Form- 9 that his low back issue was due to his pre-existing scoliosis, which was aggravated during active duty, specifically due to the prolonged standing in formation for hours, marching in parades, long marches with 80-pound backpacks and rifles, 3-mile runs for physical training, repelling out of helicopters, and lifting ammunition weighing 60 to 80 pounds during Operation Desert Storm.

After reviewing the claims file and examining the Veteran, the examiner is asked to address the following:

a)  Indicate all low back diagnoses currently shown.

b)  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that his low back disorder had an onset during the Veteran's active service or was caused by his active service.

*In doing so, specifically discuss the Veteran's contentions of a back injury due to lifting and loading ammunition during Operation Desert Storm, as well as his in-service low back injuries, complaints, treatments, and diagnoses.

c)  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that his pre-existing scoliosis noted on enlistment examination report was aggravated during service, beyond the natural progression of the disease. *In doing so, specifically discuss the Veteran's contentions of aggravation during active duty due to prolonged standing in formation for hours, marching in parades, long marches with 80-pound backpacks and rifles, 3-mile runs for physical training, repelling out of helicopters, and lifting ammunition weighing 60 to 80 pounds during Operation Desert Storm.

All opinions are to be accompanied by a rationale consistent with the evidence of record.

2.  Provide the Veteran with a VA examination to determine the nature and etiology of his claimed right ankle disorder.  All test and studies deemed necessary shall be performed.  The examiner should be provided with the Veteran's claims file, including a copy of this remand.

Although a complete review of the record is imperative, attention is called to the following:

*The June 1986 discharge summary after his motorcycle accident, after which he complained of right ankle pain.

*July 1968 STRs reflecting a right ankle laceration, which was healing nicely.

*The Veteran's contentions in his October 2007 application that he sustained a right ankle fracture due to the June 1986 motorcycle accident.

*The Veteran's spouse's May 2010 lay statement.

After reviewing the claims file and examining the Veteran, the examiner is asked to address the following:

a)  Indicate all clinical right ankle diagnoses currently shown, and all signs and symptoms involving the right ankle.

b)  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that his claimed right ankle disorder had an onset during the Veteran's active service or to be otherwise related to it, specifically to include the right ankle injury stemming from the June 1986 motorcycle accident.

All opinions are to be accompanied by a rationale consistent with the evidence of record.

3.  Provide the Veteran with a VA examination to determine the nature and etiology of his claimed left wrist disorder.  All test and studies deemed necessary shall be performed.  The examiner should be provided with the Veteran's claims file, including a copy of this remand.

Although a complete review of the record is imperative, attention is called to the following:

*The February 1979 STR reflecting falling on his outstretched left wrist while playing basketball, x-rays revealing no fracture, and an assessment of a left wrist sprain.

*The Veteran's contentions in his October 2007 application that he sustained a broken left wrist in 1979 when he fell during physical training.

*April 2011 nerve conduction study results that were consistent with bilateral, moderately severe medial neuropathies in the wrist (carpal tunnel syndrome).

After reviewing the claims file and examining the Veteran, the examiner is asked to address the following:

a)  Indicate all left wrist diagnoses currently shown.

b)  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that his claimed left wrist disorder had an onset during Veteran's active service or was caused by his active service, to include his February 1979 basketball injury to his left wrist.

All opinions are to be accompanied by a rationale consistent with the evidence of record.

4.  Provide the Veteran with a VA examination to determine the nature and etiology of his claimed lung disorder.  All test and studies deemed necessary shall be performed.  The examiner should be provided with the Veteran's claims file, including a copy of this remand.

Although a complete review of the record is imperative, attention is called to the following:

*The January 1981 STR reflecting complaints of trouble breathing, shortness of breath, and tightness in the chest since physical training the prior week; the Veteran's report of a history of asthma since childhood without attacks; and assessment of chronic asthma.

*The March 1991 administrative note stating that the Veteran participated in the breeching operation of Operation Desert Storm in Kuwait and was subsequently in or adjacent to the Barqan Oil Field in February 1991.

*The Veteran's contentions in his October 2007 application that he had breathing difficulties as a result of his time in Operation Desert Storm, specifically due to oil and smoke inhalation.

*The March 2008 private treatment record noting the Veteran's report of wheezing.

*The Veteran's wife's March 2009 and May 2010 lay statements that the Veteran experienced shortness of breath and wheezing upon his return home from Operation Desert Storm.

*The Veteran's statement in his July 2012 VA Form 9 that he was in the burning oil fields during Operation Desert Storm and was unable to avoid breathing in unrefined oil and smoke from the burning oil, and that he was wheezing and coughing upon his return home but was told at his separation examination that they would stop with some time.

After reviewing the claims file and examining the Veteran, the examiner is asked to address the following:

a)  Indicate all clinical lung and/or respiratory diagnoses currently shown, and all respiratory signs and symptoms.

b)  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that his claimed lung disorder had an onset during Veteran's active service or was caused by his active service.  *In doing so, specifically discuss the Veteran's contentions of exposure to oil well fires and smoke during Operation Desert Storm and the in-service assessment of asthma.

All opinions are to be accompanied by a rationale consistent with the evidence of record.

5.  Provide the Veteran with a VA examination to determine the nature and etiology of his claimed sleep disorder.  All test and studies deemed necessary shall be performed.  The examiner should be provided with the Veteran's claims file, including a copy of this remand.

Although a complete review of the record is imperative, attention is called to the following:

*The March 1991 administrative note stating that the Veteran participated in the breeching operation of Operation Desert Storm in Kuwait and was subsequently in or adjacent to the Barqan Oil Field in February 1991.

*The Veteran's contentions in his October 2007 application that he had difficulty sleeping at night due to breathing difficulties as a result of his time in Operation Desert Storm.

*The July 2008 VA PTSD examination report reflecting the Veteran's report that it was hard to breathe and sleep.

*The Veteran's wife's March 2009 and May 2010 lay statements that the Veteran experienced shortness of breath and wheezing upon his return home from Operation Desert Storm, which continue to this day and prevent him from getting a good night's sleep.

*The April 2014 VA treatment record noting that studies indicated that the Veteran did not get adequate sleep and the referral to mental health to address his nightmares and sleep problems.

After reviewing the claims file and examining the Veteran, the examiner is asked to address the following:

a)  Does the Veteran have a sleep disorder, aside from the PTSD-related insomnia?  

b)  For each clinically diagnosed sleep disorder, provide an opinion as to whether it, at least as likely as not (50 percent probability or greater), had its onset during Veteran's active service or is otherwise related to it, to include environmental exposures in the Persian Gulf.

c)  Comment on the claimed relationship between the Veteran's sleep problems and his claimed lung disorder.

All opinions are to be accompanied by a rationale consistent with the evidence of record.

6.  Provide the Veteran with a Gulf War examination to determine the nature and etiology of any of his undiagnosed symptoms or disorders, including but not limited to his claimed right ankle, left wrist, sleep, and lung disorders.  All test and studies deemed necessary shall be performed.  The examiner should be provided with the Veteran's claims file, including a copy of this remand.

After reviewing the claims file and examining the Veteran, the examiner is asked to address the following:

Determine whether any of the Veteran's claimed disorders currently at issue are signs or symptoms of an undiagnosed illness or a medically unexplained chronic multisystem illness that is defined by a cluster of signs or symptoms.  *In doing so, consider any muscle or joint pain, respiratory signs and symptoms, and sleep disturbances.

All opinions are to be accompanied by a rationale consistent with the evidence of record.

7.  Provide the Veteran with a VA examination to determine the nature and severity of his cervical spine disability.  The entire claims file, including a copy of the remand, should be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

The examiner is asked to examine the Veteran, review his claims file, and then respond to the following:

a)  Indicate all current symptoms associated with the Veteran's service-connected cervical spine disability and address its severity.

b)  Test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the cervical spine.

c)  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, s/he should clearly explain why that is so.  If an opinion cannot be given without resorting to mere speculation, the VA examiner should state so and further provide a reason for such conclusion.

d)  In reporting the range-of-motion findings, comment on the extent of any painful motion, at which measurement the pain begins, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  

A thorough explanation must be provided for all opinions rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

8.  After conducting all other development deemed necessary, readjudicate the claims.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


